Appeal from D. C. W. D. Wis. Judgment vacated and case remanded for further consideration in light of Miller v. California, ante, p. 15; Paris Adult Theatre I v. Slaton, ante, p. 49; Kaplan v. California, ante, p. 115; United States v. 12 200-ft. Reels Film, ante, p. 123; United States v. Orito, ante, p. 139; Heller v. New York, ante, p. 483; Roaden v. Kentucky, ante, p. 496; and Alexander v. Virginia, ante, p. 836.
Mr. Justice Douglas would affirm. Mr. Justice Brennan, joined by Mr. Justice Stewart and Mr. Justice Marshall, dissents and would affirm the judgment of dismissal of the indictment charging appellees with a violation of 18 U. S. C. § 1462. See Miller v. United States, ante, p. 47.